1695 South River Road Des Plaines, IL 60018 USA schawk.com T F August 7, 2012 VIA EDGAR United States Securities and Exchange Commission Division of Corporation Finance treet N.E. Washington, D.C.20549-3651 Attention:Lyn Shenk, Branch Chief Re: Schawk, Inc. File No. 001-09335 Form 10-K for the Fiscal Year Ended December 31, 2011 Form 10-Q for the Quarterly Period Ended March31, 2012 Dear Mr. Shenk: This letter is to confirm the Staff’s accommodation to extend until August31, 2012 the deadline by which Schawk, Inc. will respond to the Staff’s August3, 2012 comment letter with respect to the above-referenced filings. Thank you for your consideration. Sincerely, /s/John B. Toher John B. Toher Vice President and Corporate Controller cc: Christopher G. Barrett Vedder Price P.C.
